Title: From John Adams to Isaac Smith Sr., 6 May 1785
From: Adams, John
To: Smith, Isaac Sr.


          
            Sir
            Auteuil May 6. 1785
          
          My Son who is upon his return home will deliver to you and your worthy Family in all its Branches, the Respects and Affections of mine: but I ought not to Send him away without a Letter to you. The Letters with which you favour Us now and then by the Way of Spain and Portugal, always come Safe as I believe and are an agreable Refreshment to Us. We Shall always be thank full for a Letter, by any Route.
          Dr Franklin has recd Permission to return to America and Mr Jefferson is appointed in his Stead Minister Plenipotentiary to the Court of Versailles. I have received a Letter of Credence to the Court of St. James’s, and Mr William Smith is appointed Secretary to the Commission. I Shall go to England, as soon as I can get away, but it will be Some Weeks before I can take Leave and get under Way.— As the British Cabinet have repeatedly made the Proposition officially, and congress have now agreed to it, after their express desire, I Suppose I Shall be decently received there. But in what Temper, or what Plan of Politicks time alone can discover. it would be a Thing of considerable Consequence, if Arrangements could be agreed upon to mutual Satisfaction, but every Man must be Sensible of the difficulties in the Way and of the length of time necessary to discuss and remove them, if indeed they can be ever removed. I hope the People in America, who are most immediately interested, will consider these Things and have Patience. no unnecessary delays, will ever be made or consented to on my Part. but it is not in the Power of Such little Mortals as I am to move the Gods of the Earth out of their ordinary Course which is in curves and Spiral Lines, or out of their usual March which is very Slow.
          My kind Regards to Mrs Smith and your son & Daughter who are with you, and Mr Otis his Lady & Family and oll other Friends
          I am Sir very respectfully Your most / obedient humble Servant
          
            John Adams.
          
        